Case 1:18-cv-25429-MGC Document 36 Entered on FLSD Docket 11/20/2019 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                           (Miami Division)
                              Case No: 1:18-25429-CV-MGC-GOODMAN

  MAITE MARTINEZ,

          Plaintiff,
  v.

  CHERRY BEKAERT, LLP,
  a Foreign for profit corporation,

        Defendant.
  _________________________________/

                       NOTICE OF WITHDRAWAL OF MOTION [D.E. #32]

          Plaintiff, MAITE MARTINEZ, by and through undersigned counsel, hereby files her

  Notice of Withdrawal of Motion To Compel Compliance With Subpoenas For Production Of

  Documents Directed To Non-Parties, Philip Schechter, Michael Everett And Ivette Esquerdo,

  Motion For Contempt And Request For Attorneys’ Fees And Costs [D.E. #32].

  Dated: November 20, 2019                                          Respectfully submitted,
                                                                    /s/ Lowell J. Kuvin
                                                                    Lowell J. Kuvin
                                                                    Fla. Bar No.: 53072
                                                                    lowell@kuvinlaw.com
                                                                    Law Office of Lowell J. Kuvin, LLC
                                                                    17 East Flagler St., Suite 223
                                                                    Miami, Florida 33131
                                                                    Tel: 305.358.6800
                                                                    Attorneys for Plaintiff

                                      CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on November 20, 2019, I electronically filed the foregoing
  document via the Court’s CM/ECF system which will automatically send a copy to all registered
  users in this case.
                                          /s/ Lowell J. Kuvin
                                          Lowell J. Kuvin




                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
